Citation Nr: 1747742	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-44 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to service connection for onychomycosis.

4. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for the claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to active military service.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to bilateral hearing loss.

3.  The evidence is at least evenly balanced as to whether the Veteran's onychomycosis is related to active military service.



CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for onychomycosis are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claims for entitlement to service connection, the Board will not discuss further whether those duties have been accomplished.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a); VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (Mar. 2, 2017) (noting that Compensation Service has determined that sensorineural hearing loss constitutes an organic disease of the nervous system); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'"). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On appeal, the Veteran contends that he has bilateral hearing loss due to service.  The audiometric findings on the October 2011 VA examination reflect that the auditory threshold in at least three of the frequencies was 26 decibels or greater bilaterally.  He has thus met the current disability requirement. 

The Veteran's service treatment records (STRs) document a December 1969 induction audiometric testing, which reflects pure tone thresholds as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0



A June 1972 separation audiometric testing reflects pure tone thresholds as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0
5
5
N/A
10
LEFT
5
5
5
N/A/
10

An October 2011 VA audiological examination reflects that the Veteran had poor hearing since service.  He reported that he served as a Battalion Surgeon and in a medevac unit; used hearing protection; and was exposed to combat noise such as helicopters, tanks, artillery, aircraft, and explosions.  The Veteran denied post-service exposure to acoustic trauma.  He stated that his tinnitus was constant and that he first noticed it about 20 years ago.  The pure tone audiometry test results were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
20
30
30
20
30
LEFT
25
30
30
40
35

The results of the speech discrimination score (Maryland CNC word list) were as follow:

RIGHT EAR
96%
LEFT EAR
96%

The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to service, based on the Veteran's STRs that showed normal hearing at enlistment in March 1962 and separation in June 1972.  She noted that there were four other hearing evaluations in the STRs, which all showed normal hearing at all frequencies without any threshold shifts noted.  She explained that hearing loss due to noise exposure was usually "immediately temporary" and affected the high frequencies.  However, the Veteran's current hearing thresholds showed mild sensorineural hearing loss across all frequencies with onset following service. 

At the outset, the Board notes that between March 1962 and June 1968, the Veteran's STRs contain several report of medical examinations that include audiometric testings, all of which are below VA's threshold for hearing loss.  In addition, at his December 1969 enlistment examination, the Veteran's bilateral hearing was normal and he did not have hearing loss.  As such, the Veteran was sound at the time of his enlistment for active duty.  Wagner v. Principi, 370 F.3d 1089, 196 (Fed. Cir. 2004).

In regards to the bilateral hearing loss, the Board finds that there was a threshold shift in the Veteran's hearing during service, particularly in the higher hertz.  Specifically, STRs show a threshold shift in the right and left ear of 15dB at 4000Hz.  Although the Board acknowledges the negative medical nexus opinion regarding the etiology of the Veteran's bilateral hearing loss, the October 2011 VA opinion is flawed because the examiner based her opinion on the Veteran's normal hearing sensitivity in service and a lack of threshold shifts during service.  However, as stated above, there was a 15-decibel threshold shift in the 4000 Hz range, and the October 2011 examiner specifically stated that hearing loss due to noise exposure usually affected the high frequencies.  In addition, the examiner did not address the Veteran's statements that his hearing had first started during service or discuss the impact of his noise exposure during service.  The opinion is therefore entitled to little, if any, probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006).  

As such, considering the Veteran's in-service audiometric testing showing threshold shifts at the 4000 Hz in both ears, as well as the Veteran's statements that he first started to experience hearing loss during service, the Board finds that the evidence is thus at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In regards to the Veteran's claim for bilateral tinnitus, the Board notes that service connection is also warranted for disability proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b). Here, the October 2011 VA examiner opined that it was at least as likely as not that the Veteran's tinnitus was associated with his bilateral hearing loss.  As the Board has granted service connection for bilateral hearing loss, service connection for bilateral tinnitus is warranted. 

Onychomycosis

The Veteran contends that his current onychomycosis is related to his in-service diagnosis of the same.  

STRs in March 1962 reflect a normal clinical evaluation of the skin at enlistment in the ROTC.  However, a June 1968 separation from ROTC report of medical examination documents onychomycosis of the bilateral feet.  STRs in December 1969 reflect normal clinical evaluation of the skin at induction, and normal clinical evaluation in June 1972 at separation.  There are no other notations indicating complaints, treatments, or diagnosis of onychomycosis during service.

An April 2012 VA examination report reflects a diagnosis of onychomycosis since service.  The Veteran reported that he first experienced onychomycosis in service, and that he had lost all his toenails since separation.  The examiner noted that the Veteran's 1968 separation noted onychomycosis, and the Veteran reported that he was treated with a cream for six months in 1971, which did not work.  The Veteran also stated that he was not given Greseofulvin for the fungal infection because it would have interacted with his anti-malaria medication.  The examiner noted that the Veteran's onychomycosis affected less than five percent of his total body area and no exposed area.  The examiner opined that that he was unable to resolve the issue of service connection without resolving to mere speculation that the current dystrophic toenails were due to his in-service onychomycosis because there were no post-service treatment records to verify the condition other than the Veteran's history.

In his substantive appeal, the Veteran stated that his in-service onychomycosis was related to his current condition.  Specifically, he reported that the condition had been "cyclical between active and remission, but nevertheless [was] the likely culprit for the disability today."  The Veteran stated that he personally treated his condition during its active phases from his time in-service to the present.

Upon review of the evidence, the Board finds that service connection for onychomycosis is warranted.  As an initial matter, the Veteran has met the current disability requirement, as he was diagnosed with onychomycosis during his April 2012 VA examination.  

In addition, the Veteran is also competent to report certain types of in-service symptoms and injuries, which are capable of lay observation, such as fungal infections to his toes.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the Veteran is competent to report the type and frequency of his onychomycosis problems during service.  Further, the Board notes that the Veteran is a physician, and is therefore competent to provide a nexus opinion between his in-service condition and current disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).

Here, the Veteran, as a medical professional, opined that his current onychomycosis is related to service.  Specifically, he stated that he treated it for six months in 1971 with anti-fungal cream, which did not work, and that his onychomycosis has been cyclical since it started during service.  There is no reason to doubt the credibility of the Veteran's reports, particularly given the June 1968 report of medical examination noting onychomycosis.  While the Board notes that this report is prior to the Veteran's date of active duty in March 1969, it nevertheless corroborates the Veteran's statements that his onychomycosis was cyclical. 

The Board acknowledges the April 2012 VA examiner's statement that she could not opine on the etiology of the Veteran's current disability without mere speculation because there were no post-military medical records to verify the condition other than the Veteran's history.  However, the VA examiner did not provide a rationale for her opinion and did not fully consider the Veteran's credible statements regarding the continuity of symptomatology of his onychomycosis.  As such, the VA examiner's opinion has little probative weight.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (discussing failure to consider a veteran's lay statements).

The evidence is thus at least evenly balanced as to whether the Veteran's onychomycosis is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for this disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for onychomycosis is granted.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claims for entitlement to service connection for a low back disability.

The Veteran contends that he has a current low back disability as result of his in-service duties as a medevac; rapidly getting on and off armored personnel carrier (APCs), other ground transportation vehicles, and helicopters; and from lifting heavy items, leaning over, and standing for long periods of time.  The Veteran reported that he had low back pain during service, which, as a physician, he self-treated.  

The Board notes that there are no in-service complaints, treatments, or diagnoses of a low back condition.  However, as noted above, the Veteran was a physician during his period of service, and is competent to report any in-service complaints and treatments in regards to his low back.  Nevertheless, the Board notes that there are no medical treatment records associated with the claims file, and that while the Veteran states that he has a current low back disability, there is no medical evidence as to his current diagnosis.  

Given the Veteran's allegations that he injured his low back during service, as well as his contentions that his current low back problems may be due to his in-service injuries, and the fact that the Veteran has not been provided with a VA examination, the Board finds that a VA examination and opinion to address the nature and etiology of the Veteran's low back condition is warranted.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All necessary tests and studies should be conducted, and the examiner should review the results of any testing and include them in the report.

The examiner should first identify all current disabilities of the low back.
 
Then, as to any such disability, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that any such disability is related to or due to service.

The examiner should discuss the Veteran's report that he has had recurrent low back pain since service. 

The examiner must accept the Veteran's statements as to his in-service symptoms as competent and credible.

The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

2.  After completing any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


